Fourth Court of Appeals
                                    San Antonio, Texas
                                          JUDGMENT
                                        No. 04-21-00021-CV

                                          Nancy ALANIS,
                                             Appellant

                                                  v.

U.S. BANK NATIONAL ASSOCIATION, as successor trustee to Bank of America, National
Association, as successor by Merger to Lasalle Bank, M.A., as trustee for the MLMI Trust Series
                    2006-He6; Nationstar Mortgage, LLC d/b/a Mr. Cooper,
                                          Appellees

                   From the 224th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020-CI-01238
                          Honorable Michael E. Mery, Judge Presiding

  BEFORE JUSTICE ALVAREZ, JUSTICE RODRIGUEZ, AND JUSTICE VALENZUELA

        In accordance with this court’s opinion of this date, the trial court’s October 23, 2020 orders
denying Nancy Alanis’s no-evidence motion for summary judgment and granting Appellees’
traditional motion for summary judgment are AFFIRMED.

       Costs of court for this appeal are taxed against Nancy Alanis.

       SIGNED August 31, 2022.


                                                   _____________________________
                                                   Patricia O. Alvarez, Justice